Citation Nr: 1012017	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1971 that included service in the Republic of Vietnam 
from January 1969 to January 1970.  He also evidently served 
in the United States Army Reserve and then in the Air 
National Guard of Alabama from January 1984 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2009, the Veteran, sitting at the RO, testified 
during a hearing conducted via video conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD), that he asserts is due to his exposure to Agent 
Orange during his period of active duty.

During his October 2009 Board hearing, the Veteran testified 
that he served in the National Guard until 1995 (see hearing 
transcript at page 4), about the time he said he was 
initially diagnosed with COPD (Id. at 8).  

An August 15, 1995 record from B.R.S., M.D., a pulmonologist, 
indicates that the Veteran was seen for evaluation and gave a 
history of having respiratory problems in 1980 and 1981, 
characterized by shortness of breath and cold.  His symtoms 
persisted intermittently for approximately one year and 
returned approximately one year earlier.  He was acutely ill 
while "trying" in the National Guard Academy in Tennessee 
in April 1995 and was treated with an antibiotic.  The 
initial clinical impression would be sarcoidosis in a patient 
not otherwise systemically that ill.  

The claims files include a National Guard Bureau Report of 
Separation and Record of Service (NGB Form 22) indicating 
that the Veteran served in the Air National Guard of Alabama 
from January 1984 to December 1995.  

Available service treatment records include a June 1974 
examination report for the United States Army Reserve and an 
October 1978 enlistment examination report for the National 
Guard.  Thus, the Board is of the opinion that effort should 
be made to verify the dates and nature of the appellant's 
military service with the United States Army Reserve and 
Alabama National Guard prior to consideration of his claim. 

As well, there appear to be some missing service treatment 
records that must be obtained prior to consideration of the 
Veteran's claim.  The November 2008 statement of the case 
indicates that evidence considered by the RO includes his 
service treatment records for the period from April 1968 to 
April 1971.  However, the Board is unable to locate these 
records in the claims files.  The earliest dated service 
treatment record currently in the claims file is dated in 
June 1974.  Thus, efforts must be made to obtain the 
Veteran's service treatment records for his active duty from 
1968 to 1971. 

The Veteran also testified that several years earlier he 
underwent pulmonary tests at the Tuskegee VA medical facility 
or clinic (Id. at 14-15).  These records should also be 
obtained prior to consideration of the Veteran's claim.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Any available 
records from Leslie E. Whitehead, M.D. of Anesthesia 
Associates of Huntsville should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), and any other appropriate 
source, and obtain all medical records 
regarding the Veteran's treatment during 
his period of active duty from April 1968 
to April 1971.  

If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  Document all 
efforts made in this regard.  

2.  Contact the NPRC, the United States 
Army Reserve, the Adjutant General of 
Alabama, the Alabama Air National Guard, 
and any other appropriate source, and 
request the specific dates (not retirement 
points) for all the appellant's periods of 
active and inactive duty for training from 
1974 to 1978 (in the United States Army 
Reserve) and from 1978 to December 1995 
(in the Alabama National Guard); also 
request any additional service treatment 
records for this Reserve/National Guard 
service.

If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  Document all 
efforts made in this regard. 

3.  Obtain the Veteran's complete 
treatment records pertaining to a 
respiratory disorder from the Tuskegee, 
Alabama, VA medical center and/or 
outpatient clinic.  All efforts to obtain 
these medical records should be 
documented, and if any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

4.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Leslie E. Whitehead, M.D. of Anesthesia 
Associates of Huntsville. 

5.  Finally, readjudicate the claim on 
appeal.  If the determination remains 
adverse to the appellant, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond before the files are returned to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

